 

Exhibit 10.7

 



FORM OF PLEDGE AGREEMENT



 

This PLEDGE AGREEMENT (this "Agreement") is made as of March [__], 2020, by and
between Summit Wireless Technologies, Inc., a Delaware corporation (the
"Company") and [________] (the "Secured Party").

 

WHEREAS, the Company (a) and the Secured Party have entered into that certain
Securities Purchase Agreement dated as of the date hereof (as amended and in
effect from time to time, the "SPA") and (b) has issued to the Secured Party
that certain Senior Secured Convertible Promissory Note dated as of the date
hereof (as amended and in effect from time to time, the "Note"); and

 

WHEREAS, the Company is the direct legal and beneficial owner of all of the
issued and outstanding shares of each class of the equity interests of WiSA,
LLC, a Delaware limited liability company (the "Subsidiary"); and

 

WHEREAS, the Company has granted to the Secured Party a security interest in and
lien on substantially all of its assets in order to secure the payment and
performance of the Obligations (as such term is defined in the Security
Agreement) pursuant to the terms of a Security Agreement dated as of the date
hereof between the Company and the Secured Party (as amended and in effect from
time to time, the "Security Agreement"); and

 

WHEREAS, it is a condition precedent to the Secured Party agreeing to make loans
or otherwise extend credit to the Company under the SPA and the Note that the
Company execute and deliver to the Secured Party a pledge agreement in
substantially the form hereof; and

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.  Pledge.  

 

1.1.  Pledge of Securities.  

 

(a) The Company hereby ratifies and affirms the grant of security interests made
pursuant to the Security Agreement, and (b) in addition, the Company hereby
pledges, assigns, grants a security interest in, and delivers to the Secured
Party, all of the limited liability company interest, membership units or other
units of equity ownership of every class of the Subsidiary now owned or
hereafter acquired by the Company, as more fully described on Annex A hereto,
hereto, including without limitation, (a) all payments or distributions, whether
in cash, property or otherwise, at any time owing or payable to the Company on
account of its interest as a member in the Subsidiary, (b) all of the Company's
rights and interest under the operating agreement or other organizational
documents of the Subsidiary, including all voting and management rights and
rights to grant or withhold consents or approvals; (c) all rights of access and
inspection to and use of all books and records, including computer software and
computer software programs, of the Subsidiary, (d) all other rights, interests,
property or claims to which the Company may be entitled in its capacity as the
sole member of the Subsidiary, and (e) all proceeds, income from, increases in
and products of any of the foregoing. The certificates for such membership units
or other units of equity ownership of every class, to the extent that such
interests are represented by certificates, accompanied by appropriate
instruments of assignment thereof duly executed in blank by the Company, have
been delivered to the Secured Party.

 

 

 



 

1.2.  Additional Securities.  

 

The Subsidiary agrees that it shall not authorize or issue any additional units
or other interests of the Subsidiary after the date hereof without the prior
written consent of the Secured Party, and the Company agrees it will not permit
the Subsidiary to authorize or issue any additional equity interests after the
date hereof without the prior written consent of the Secured Party. In case the
Company shall acquire any additional equity interests of the Subsidiary or any
corporation or other entity which is the successor of the Subsidiary, or any
securities exchangeable for or convertible into shares of such equity interests
of any class of the Subsidiary, whether by purchase, dividend, split or
otherwise, then such shares or other securities shall be subject to the pledge,
assignment and security interest granted to the Secured Party under this
Agreement and the Company shall deliver to the Secured Party forthwith any
certificates therefor, accompanied by stock powers or other appropriate
instruments of assignment duly executed by the Company in blank. The Company
agrees that the Secured Party may from time to time attach as Annex A hereto an
updated list of the shares of capital stock or securities at the time pledged
with the Secured Party hereunder.

 

1.3.  Pledge of any account into which cash collateral is held.  

 

The Company also hereby pledges, assigns, grants a security interest in, and
delivers to the Secured Party, any account into which any Cash Collateral is
deposited and all of the Cash Collateral as such terms are hereinafter defined.

 

1.4.  Waiver of Operating Agreement Restrictions.  

 

The Company irrevocably waives any and all provisions of the Operating Agreement
or other organizational document of the Subsidiary that (a) prohibit, restrict,
condition or otherwise affect the grant hereunder of any Lien on any of the
Securities Collateral or any enforcement action which may be taken in respect of
any such Lien; or (b) otherwise conflict with the terms of this Agreement.

 



 2 

 

 

2.  Definitions.  The term "Obligations" and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Security Agreement. Terms used herein and not defined in the Security
Agreement or otherwise defined herein that are defined in the Uniform Commercial
Code of the State of New York (the "NY UCC") have such defined meanings herein
(with terms used in Article 9 controlling over terms used in another Article),
unless the context otherwise indicated or requires, and the following terms
shall have the following meanings:

 

Cash Collateral. See §4.

 

Event of Default. Means the occurrence of any of the following: (a) an Event of
Default as defined in the SPA; (b) an Event of Default as defined in the Note,
or (c) any other default under any other Transaction Document.

 

Operating Agreement. The operating agreement of the Subsidiary.

 

Securities. Includes the shares of stock, membership interests and other equity
interests described in Annex A attached hereto and any additional shares of
stock, membership interests or other equity interests at the time pledged with
the Lender hereunder and the interests described in clauses (a) through (e) of
§1.1 of this Agreement.

 

Securities Act. See §7.3.

 

Securities Collateral. The property at any time pledged to the Secured Party
hereunder (whether described herein or not) and all income therefrom, increases
therein and proceeds thereof, including without limitation that included in Cash
Collateral. The term does not include any income, increases or proceeds received
by the Company to the extent expressly permitted by §6.

 

Transaction Documents. The SPA, the Note and the other "Transaction Documents"
as defined in the SPA.

 

3.  Security for Obligations.  

 

This Agreement and the security interest in and pledge of the Securities
Collateral hereunder are made with and granted to the Secured Party as security
for the payment and performance in full of all the Obligations.

 



 3 

 

 

4.  Liquidation, Recapitalization, etc.  

 

Any sums or other property paid or distributed upon or with respect to any of
the Securities, whether by dividend or redemption or upon the liquidation or
dissolution of the issuer thereof or otherwise, shall, except to the limited
extent provided in §6, be paid over and delivered to the Secured Party to be
held by the Secured Party as security for the payment and performance in full of
all of the Obligations. To the extent any such property paid or distributed
pursuant to the immediately preceding sentence is in the form of money, the
Secured Party shall have the right (but not the obligation) to deposit such
money in a deposit account with a depository satisfactory to the Secured Party
and any such funds may be invested in such items as the Secured Party may elect,
and the Secured Party shall have a perfected security interest in all such sums
or other property so paid or distributed and all proceeds thereof (and any
interest earned shall continue to be held by the Secured Party as security for
the payment and performance in full of all of the Obligations). Any money so
received by the Secured Part pursuant to this §4, any account into which it
shall be deposited and all proceeds thereof shall be referred to herein as the
"Cash Collateral". In case, pursuant to the recapitalization or reclassification
of the capital of the issuer thereof or pursuant to the reorganization thereof,
any distribution of capital shall be made on or in respect of any of the
Securities or any property shall be distributed upon or with respect to any of
the Securities, the property so distributed shall be delivered to the Secured
Party, to be held by it as security for the Obligations. Except to the limited
extent provided in §6, all sums of money and property paid or distributed in
respect of the Securities, whether as a dividend or upon such a liquidation,
dissolution, recapitalization or reclassification or otherwise, that are
received by the Company shall, until paid or delivered to the Secured Party, be
held in trust for the Secured Party as security for the payment and performance
in full of all of the Obligations.

 

5.  Warranty of Title; Authority.  

 

The Company hereby represents and warrants that: (a) the Company has good and
marketable title to, and is the sole record and beneficial owner of, the
Securities described in §1, subject to no pledges, liens, security interests,
charges, options, restrictions or other encumbrances except the pledge and
security interest created by the Security Agreement and this Agreement, (b) all
of the Securities described in §1 is validly issued, fully paid and
non-assessable, (c) the Company has full power, authority and legal right to
execute, deliver and perform its obligations under this Agreement and to pledge
and grant a security interest in all of the Securities Collateral pursuant to
this Agreement, and the execution, delivery and performance hereof and the
pledge of and granting of a security interest in the Securities Collateral
hereunder have been duly authorized by all necessary corporate or other action
and do not contravene any law, rule or regulation or any provision of the
Company's or the Subsidiary's charter documents or by-laws or of any judgment,
decree or order of any tribunal or of any agreement or instrument to which the
Company or the Subsidiary is a party or by which it or any of its property is
bound or affected or constitute a default thereunder, and (d) the information
set forth in Annex A hereto relating to the Securities is true, correct and
complete in all respects. The Company covenants that it will defend the rights
of the Secured Party and security interest of the Secured Party in such
Securities against the claims and demands of all other persons whomsoever. The
Company further covenants that it will have the like title to and right to
pledge and grant a security interest in the Securities Collateral hereafter
pledged or in which a security interest is granted to the Secured Party
hereunder and will likewise defend the rights, pledge and security interest
thereof and therein of the Secured Party.

 



 4 

 

 

6.  Dividends, Voting, etc., Prior to Maturity.  

 

So long as no Event of Default shall have occurred and be continuing, the
Company shall be entitled to receive and retain all cash dividends paid in
respect of the Securities, to vote the Securities and to give consents, waivers
and ratifications in respect of the Securities; provided, however, that no vote
shall be cast or consent, waiver or ratification given by the Company if the
effect thereof would in the judgment of the Secured Party impair any of the
Securities Collateral or be inconsistent with or result in any violation of any
of the provisions of the Facility Agreement, the Security Agreement or the other
Transaction Documents. All such rights of the Company to receive cash dividends
shall cease in case an Event of Default shall have occurred and be continuing.
All such rights of the Company to vote and give consents, waivers and
ratifications with respect to the Securities shall, at the Secured Party's
option, as evidenced by the Secured Party's notifying the Company of such
election, cease in case an Event of Default shall have occurred and be
continuing.

 

7.  Remedies.  

 

7.1.  In General.  

 

If an Event of Default shall have occurred and be continuing, the Secured Party
shall thereafter have the following rights and remedies (to the extent permitted
by applicable law) in addition to the rights and remedies of a secured party
under the NY UCC, all such rights and remedies being cumulative, not exclusive,
and enforceable alternatively, successively or concurrently, at such time or
times as the Secured Party deems expedient:

 

(a)       if the Secured Party so elects and gives notice of such election to
the Company, the Secured Party may vote any or all shares of the Securities
(whether or not the same shall have been transferred into its name or the name
of its nominee or nominees) for any lawful purpose, including, without
limitation, if the Secured Party so elects, for the liquidation of the assets of
the issuer thereof, and give all consents, waivers and ratifications in respect
of the Securities and otherwise act with respect thereto as though it were the
outright owner thereof (the Company hereby irrevocably constituting and
appointing the Secured Party the proxy and attorney-in-fact of the Company, with
full power of substitution, to do so);

 

(b)       the Secured Party may demand, sue for, collect or make any compromise
or settlement the Secured Party deems suitable in respect of any Securities
Collateral;

 

(c)       the Secured Party may sell, resell, assign and deliver, or otherwise
dispose of any or all of the Securities Collateral, for cash or credit or both
and upon such terms at such place or places, at such time or times and to such
entities or other persons as the Secured Party thinks expedient, all without
demand for performance by the Company or any notice or advertisement whatsoever
except as expressly provided herein or as may otherwise be required by law;

 



 5 

 

 

(d)       the Secured Party may cause all or any part of the Securities held by
it to be transferred into its name or the name of its nominee or nominees; and

 

(e)       the Secured Party may set off or otherwise apply or credit against the
Obligations any and all sums deposited with it or held by it.

 

7.2.  Sale of Securities Collateral. 

 

 In the event of any sale or other disposition of the Securities Collateral as
provided in clause (c) of §7.1 and to the extent that any notice thereof is
required to be given by law, the Secured Party shall give to the Company at
least ten (10) days' prior notice of the time and place of any public sale or
other disposition of the Securities Collateral or of the time after which any
private sale or any other intended disposition is to be made. The Company hereby
acknowledges that ten (10) days' prior notice of such sale or other disposition
or sales or other dispositions shall be reasonable notice. The Secured Party may
enforce its rights hereunder without any other notice and without compliance
with any other condition precedent now or hereunder imposed by statute, rule of
law or otherwise (all of which are hereby expressly waived by the Company, to
the fullest extent permitted by law). The Secured Party may buy or otherwise
acquire any part or all of the Securities Collateral at any public sale or other
disposition and if any part or all of the Securities Collateral is of a type
customarily sold or otherwise disposed of in a recognized market or is of the
type which is the subject of widely-distributed standard price quotations, the
Secured Party may buy or otherwise acquire at private sale or other disposition
and may make payments thereof by any means. The Secured Party may apply the cash
proceeds actually received from any sale or other disposition to the reasonable
expenses of retaking, holding, preparing for sale, selling and the like, to
reasonable attorneys' fees, travel and all other expenses which may be incurred
by the Secured Party in attempting to collect the Obligations or to enforce this
Agreement or in the prosecution or defense of any action or proceeding related
to the subject matter of this Agreement, and then to the Obligations pursuant to
the terms of the Transaction Documents. Only after such applications, and after
payment by the Secured Party of any amount required by §9-608(a)(1)(C) or
§9-615(a)(3) of the NY UCC, need the Secured Party account to the Company for
any surplus.

 



 6 

 

 

7.3.  Private Sales.  

 

The Company recognizes that the Secured Party may be unable to effect a public
sale or other disposition of the Securities by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the "Securities Act"),
federal banking laws, and other applicable laws, but may be compelled to resort
to one or more private sales thereof to a restricted group of purchasers. The
Company agrees that any such private sales may be at prices and other terms less
favorable to the seller than if sold at public sales and that such private sales
shall not by reason thereof be deemed not to have been made in a commercially
reasonable manner. The Secured Party shall be under no obligation to delay a
sale of any of the Securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act, or such other federal banking or other applicable laws, even if
the issuer would agree to do so. Subject to the foregoing, the Secured Party
agrees that any sale of the Securities shall be made in a commercially
reasonable manner, and the Company agrees to use its best efforts to cause the
issuer or issuers of the Securities contemplated to be sold, to execute and
deliver, and cause the directors and officers of such issuer to execute and
deliver, all at the Company's expense, all such instruments and documents, and
to do or cause to be done all such other acts and things as may be necessary or,
in the reasonable opinion of the Secured Party, advisable to exempt such
Securities from registration under the provisions of the Securities Act, and to
make all amendments to such instruments and documents which, in the opinion of
the Secured Party, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. The Company further
agrees to use its best efforts to cause such issuer or issuers to comply with
the provisions of the securities or "Blue Sky" laws of any jurisdiction which
the Secured Party shall designate and, if required, to cause such issuer or
issuers to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

 

7.4.  Company's Agreements, etc.  

 

The Company further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make any sales of any portion or all of
the Securities pursuant to this §7 valid and binding and in compliance with any
and all applicable laws (including, without limitation, the Securities Act, the
Securities Exchange Act of 1934, as amended, the rules and regulations of the
Securities and Exchange Commission applicable thereto and all applicable state
securities or "Blue Sky" laws), regulations, orders, writs, injunctions, decrees
or awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, all at the
Company's expense. The Company further agrees that a breach of any of the
covenants contained in this §7 will cause irreparable injury to the Secured
Party, that the Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant contained in
this §7 shall be specifically enforceable against the Company by the Secured
Party and the Company hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants.

 



 7 

 

 

8.  Marshalling.  

 

The Secured Party shall not be required to marshal any present or future
collateral security for (including but not limited to this Agreement and the
Securities Collateral), or other assurances of payment of, the Obligations or
any of them, or to resort to such collateral security or other assurances of
payment in any particular order. All of the Secured Party's rights hereunder and
in respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that it lawfully may, the Company hereby agrees that it will not
invoke any law relating to the marshalling of collateral that might cause delay
in or impede the enforcement of the Secured Party's rights under this Agreement
or under any other instrument evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and to the extent that it
lawfully may the Company hereby irrevocably waives the benefits of all such
laws.

 

9.  Company's Obligations Not Affected.  

 

The obligations of the Company hereunder shall remain in full force and effect
without regard to, and shall not be impaired by (a) any exercise or nonexercise,
or any waiver, by the Secured Party of any right, remedy, power or privilege
under or in respect of any of the Obligations or any security thereof (including
this Agreement); (b) any amendment to or modification of the Transactions
Documents or any of the Obligations; (c) any amendment to or modification of any
instrument (other than this Agreement) securing any of the Obligations,
including, without limitation, the Security Agreement and the other Transaction
Documents; or (d) the taking of additional security for, or any other assurances
of payment of, any of the Obligations or the release or discharge or termination
of any security or other assurances of payment or performance for any of the
Obligations; whether or not the Company shall have notice or knowledge of any of
the foregoing, the Company hereby generally waiving all suretyship defenses to
the extent applicable.

 

10.  Transfer, etc., by Company.  

 

Without the prior written consent of the Secured Party, the Company will not
sell, assign, transfer or otherwise dispose of, grant any option with respect
to, or pledge or grant any security interest in or otherwise encumber or
restrict any of the Securities Collateral or any interest therein, except for
the pledge thereof and security interest therein provided for in this Agreement
and any Permitted Liens (as such term is defined in the Security Agreement) set
forth in clause (a) of the definition of Permitted Liens set forth in the
Security Agreement so long as the holder of such lien has not taken any action
to foreclose or otherwise realize on the Securities Collateral.

 

11.  Further Assurances.  

 

The Company will do all such acts, and will furnish to the Secured Party all
such financing statements, certificates and other documents and will obtain all
such governmental consents and corporate approvals and will do or cause to be
done all such other things as the Secured Party may reasonably request from time
to time in order to give full effect to this Agreement and to secure the rights
of the Secured Party hereunder, all without any cost or expense to the Secured
Party. The Company hereby irrevocably authorizes the Secured Party at any time
and from time to time to file in any filing office in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral as the Securities Collateral or words of similar
effect, or as being of equal or lesser scope or in greater detail, and (b)
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the jurisdiction of the filing office for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether the Company is an organization, the type of organization and any
organization identification number issued to the Company. The Company agrees to
furnish any such information to the Secured Party promptly upon request. The
Company also ratifies its authorization for the Secured Party to have filed in
any Uniform Commercial Code jurisdiction any like initial financing statements
or amendments thereto if filed prior to the date hereof.

 

 8 

 



 

12.  Secured Party's Exoneration.  

 

Under no circumstances shall the Secured Party be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Securities Collateral of any nature or kind or any matter or proceedings arising
out of or relating thereto, other than (a) to exercise reasonable care in the
physical custody of the Securities Collateral and (b) after an Event of Default
shall have occurred and be continuing to act in a commercially reasonable
manner. The Secured Party shall not be required to take any action of any kind
to collect, preserve or protect its or the Company's rights in the Securities
Collateral or against other parties thereto. The Secured Party's prior recourse
to any part or all of the Securities Collateral shall not constitute a condition
of any demand, suit or proceeding for payment or collection of any of the
Obligations.

 

13.  No Waiver, etc.  

 

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated except by a written instrument expressly referring to this Agreement
and to the provisions so modified or limited, and executed by the Secured Party
and the Company. No act, failure or delay by the Secured Party shall constitute
a waiver of its rights and remedies hereunder or otherwise. No single or partial
waiver by the Secured Party of any default or right or remedy that it may have
shall operate as a waiver of any other default, right or remedy or of the same
default, right or remedy on a future occasion. The Company hereby waives
presentment, notice of dishonor and protest of all instruments, included in or
evidencing any of the Obligations or the Securities Collateral, and any and all
other notices and demands whatsoever (except as expressly provided herein or in
the Transaction Documents).

 



 9 

 

 

14.  Notice, etc.  

 

All notices, requests and other communications hereunder shall be made in the
manner set forth in the SPA.

 

15.  Overdue Amounts.  

 

Until paid, all amounts due and payable by the Company hereunder shall be a debt
secured by the Securities Collateral and shall bear, whether before or after
judgment, interest at the rate of interest for overdue principal set forth in
the Note.

 

16.  Governing Law; Consent to Jurisdiction.  

 

This Agreement IS A contract UNDER the laws of the state of NEW YORK and shall
for all purposes be construed in accordance with and governed by the laws of
SAID state of NEW YORK. The Company and THE SECURED PARTY EACH agree that any
suit for the enforcement of this agreement or any other action brought by SUCH
PERSON arising hereunder or in any way related to this agreement SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH
PERSON BY MAIL AT THE ADDRESS SPECIFIED ON THE SIGNATURE PAGE OF EACH PARTY
HERETO. the Company hereby waives any objection that it may now or hereafter
have to the venue of any suit BROUGHT IN the state of new york or any court
SITTING THEREIN or that A suit BROUGHT THEREIN is brought in an inconvenient
court

 

17.  Waiver of Jury Trial.  

 

THE COMPANY AND THE SECURED PARTY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OR ENFORCEMENT
OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the Company
waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. The Company (a) certifies that neither the Secured Party nor any
representative, agent or attorney of the Secured Party has represented,
expressly or otherwise, that the Secured Party would not, in the event of
litigation, seek to enforce the foregoing waivers or other waivers contained in
this Agreement and (b) acknowledges that, in entering into this Agreement and
any other Transaction Document to which the Secured Party is a party, the
Secured Party is relying upon, among other things, the waivers and
certifications contained in this §17.

 





18.  Miscellaneous.  

 

The headings of each section of this Agreement are for convenience only and
shall not define or limit the provisions thereof. This Agreement and all rights
and obligations hereunder shall be binding upon the Company and its respective
successors and assigns, and shall inure to the benefit of the Secured Party and
its respective successors and assigns. If any term of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall be in no way affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. The Company acknowledges receipt of a copy of this
Agreement.

 



 10 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the Company and the Secured
Party have caused this Agreement to be executed as of the date first above
written.

 

  SUMMIT WIRELESS TECHNOLOGIES, INC.               By:     Name: Brett Moyer    
Title: Chief Executive Officer           [________]   By: [________]            
      By:       Title:  



 

The undersigned Subsidiary hereby joins in the above Agreement for the sole
purpose of consenting to and being bound by the provisions of §§1.2, 4.1, 6 and
7 thereof, the undersigned hereby agreeing to cooperate fully and in good faith
with the Secured Party and the Company in carrying out such provisions.

 



WiSA, LLC               By:     Name: Brett Moyer     Title: Director and
Secretary





 



 11 

 

 

ANNEX A TO PLEDGE AGREEMENT

None of the issuers has any authorized, issued or outstanding shares of its
capital stock of any class or any commitments to issue any shares of its capital
stock of any class or any securities convertible into or exchangeable for any
shares of its capital stock of any class except as otherwise stated in this
Annex A.

 

       

 

 

Issuer

 

Record

 Owner

 

Class of

 Shares 

Percentage Ownership  WiSA, LLC Summit Wireless Technologies, Inc. N/A 100%

 

 

 



 

